Citation Nr: 1339202	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  09-37 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and July 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In March 2011, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.  

When this case was before the Board in October 2011 and December 2012, it was remanded for development.  It is now before the Board for further appellate action.  

Additionally, in December 2012, the issue of entitlement to service connection for tinnitus was also before the Board.  After a February 2013 VA examination, the RO granted service connection for tinnitus in a March 2013 decision.  To date, the Veteran has not submitted disagreement with this decision.  As service-connection has been granted, the issue is no longer on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts he has hearing loss due to acoustic trauma during active service in the Marines.  

Service treatment records (STR) include a June 1971 record in which the Veteran reported he had a two week history of discharge and bleeding from the left ear.  The ear was irrigated and perforation noted.  In a post-service November 1980 VA progress note, the Veteran reported he had otitis and probed with Q-tip until he had acute pain.  The diagnosis was trauma to drum without clot.  No perforation was seen, but the examiner noted that it may have sealed over.  

During a May 2009 VA audiological examination, the examiner determined that as the Veteran had normal hearing sensitivity, bilaterally, at separation, the Veteran did not incur a permanent hearing loss as a result of acoustic trauma during military service.  It is not at least as likely as not that the current hearing loss in the left ear is due to acoustic trauma during military service.  Additional occupational noise exposure, aging, and health conditions since military separation are likely contributing factors in the Veteran's hearing loss. 

In a December 2012 remand, the Board requested an opinion which specifically commented on the June 1971 STR noting drainage of the right ear and a March 1975 STR which include complaints for right ear ache.  

During a February 2013 VA examination, the diagnoses were sensorineural hearing loss in both the right and left ears.  The examiner reviewed the claims file and determined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  Since the Veteran's hearing did not change more than 10 dB while in service, it is less likely as not that the current hearing loss was from military exposure.  

Though the February 2013 VA examiner noted the Veteran's history of in-service ear treatment, the examiner's opinion does not address or comment on the significance (if any) of the in-service complaints noted in the Board remand.  Based on the foregoing, this matter should be remanded for full compliance with the terms of the December 2012 Board remand instructions.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed hearing loss disability.

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  After all available treatment records have been associated with the claims file, if the individual who conducted the February 2013 VA examination is available, forward the entire claims file, including a copy of this remand, for an addendum report in response to the following questions.  Review of the claims file should be noted in the examination report.  If any further testing or diagnostic studies are necessary prior to offering such opinions, they should be completed.  If the February 2013 VA examiner is not available, schedule the Veteran for another VA audio examination to determine the nature and etiology of his claimed hearing loss disability.  All necessary tests and studies should then be conducted.

The examiner should render an opinion which specifically includes the following:

(a)  Whether the Veteran has hearing loss due to noise exposure in active service; and,

(b)  Whether the Veteran has hearing loss due to or caused by his in-service ear treatment including a June 1971 STR noting drainage of the right ear and a March 1975 STR which include complaints for right ear ache.

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issue remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


